On Petition for Rehearing.


Per Curiam.

The decision in this case is not based upon the fact that the trial court rendered a judgment against the defendants in excess of that demanded in the complaint. The amount of the judgment to which plaintiff was entitled was a matter within the jurisdiction of the court to determine, and although it erred in this respect, such error did not render the judgment void. The limitation of the code necessarily implies that in case no answer is filed, the judgment rendered must he of the character prayed for in the complaint. The judgment being joint, instead of several, was of an essentially different character from that demanded by the plaintiff.

Petition for rehearing denied.